UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7596


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

HAROLD PHILLIP AMOS,

                Defendant – Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.    Joseph R. Goodwin,
Chief District Judge. (2:06-cr-00086-1; 2:09-cv-01379)


Submitted:   May 11, 2011                 Decided:   May 18, 2011


Before WILKINSON, GREGORY, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Harold Phillip Amos, Appellant Pro Se. William Chad Noel, Jr.,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Harold    Phillip    Amos       seeks      to   appeal         the    district

court’s    order    accepting      the       recommendation           of   the      magistrate

judge and denying relief on his 28 U.S.C.A. § 2255 (West Supp.

2010) motion.           The order is not appealable unless a circuit

justice   or     judge    issues    a    certificate        of    appealability.              28

U.S.C. § 2253(c)(1) (2006).              A certificate of appealability will

not    issue    absent    “a   substantial         showing       of    the    denial     of    a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                     When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating           that   reasonable          jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El      v.    Cockrell,        537     U.S.      322,   336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                Slack,

529 U.S. at 484-85.            We have independently reviewed the record

and    conclude    that    Amos    has       not   made    the        requisite      showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                              2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3